RESOLUTIONS OF THE BOARD OF DIRECTORS OF TRANQUILITY, INC.



Present:

Amy Roy-Haeger
Dominick Pope
Alfred E. Abiouness, Jr.
Alfred E. Abiouness, Sr.
Robert M. Fortson IV

Date:

August 1, 2012

The Board of Directors for Tranquility, Inc., a Delaware corporation (the
"Corporation") having called a special telephonic meeting under Article III,
Section Four of the Corporation's Bylaws (the "Bylaws"), with notice being
waived by unanimous vote of those present, hereby consent, pursuant to the
Bylaws, and Section 141 of the Delaware General Corporation Law, Title 8,
Section 101 et seq. (the "Act") to the following resolutions:

RESOLVED, unanimously, that until such time the shareholders of the Corporation
can vote on the vacancies left on the Board of Directors, pursuant to Article
Three, Section Two of the Bylaws, the Board of Directors (including Dominick
Pope, who following his vote sought a resolution of the Board accepting his
resignation, as addressed below) appoints the following individuals to serve on
the Board of Directors subject to Article III of the Bylaws, and subject to
their respective Advisory Board Consulting and Compensation Agreements dated
August 1, 2012:

Alfred E. Abiouness, Jr. (Chairman of the Board)
Robert Fortson IV
Alfred Abiouness, Sr.
Amy Roy-Haeger

RESOLVED, unanimously, that the Board of Directors ratifies and approves the
execution of the Advisory Board Consulting and Compensation Agreements by Alfred
E. Abiouness, Jr. as being in the best interests of the Corporation.

RESOLVED, unanimously, that pursuant to Article Four, Section One of the Bylaws,
the Board of Directors appoints the following individuals to serve as Officers
of the Corporation:

Alfred E. Abiouness, Jr. - President and Chief Executive Officer

Robert M. Fortson IV - Secretary and Treasurer

RESOLVED, unanimously, that officer compensation is held in abeyance until
further vote and resolution.

RESOLVED, unanimously, that the Board of Directors, following the
above-referenced resolutions being unanimously voted upon, accepts Dominick
Pope's resignation from the Board of Directors and as an Officer.

RESOLVED, unanimously, that the Board of Directors shall report on the books and
records of the Corporation the representations and warranties of the majority
shareholder, World Venture Capital, that the following shareholders are
retaining title and interest to previously issued restricted stock of the
Corporation following the execution of these Resolutions:

Name
Shares
Ezia Antonacci
2,000
Rochelle Barstow
25,000
Shelly L. Bennett
7,000
Stephen Bushansky
5,000
Marc L. Goldstein
2,500
Alan Grodko
5,000
Jeffery Grodko
5,000
Kevin J. Hacker
2,000
Anna V. Herbst
2,000
Pauline Leva
2,000
Tine Leva
1,000
Christina M. Pioppi
2,000
James Pioppi
2,000
John P. Pioppi
2,000
Munish K. Rametra
50,000
Anthony C. Reiner
2,000
Michael Rubin
5,000
Daniel Steinberg
4,000
Stern Capital Group, Inc.
25,000
Whitney M. Stokes
10,000
Mona Sutaria
300
Shilesh Sutaria
300
Shilesh Sutaria c/f MIlan Sutaria
325
Shilesh Sutaria c/f Mira Sutaria
325
Thomas J. Walsh
2,000

RESOLVED, unanimously, that the Board of Directors approves World Venture
Capital's facilitation of the redemption of the restricted common stock owned by
the following shareholders:

Name
Shares
Glen A. Little
1,000,000
Glen Little c/f David Little
100,000
Glen Little c/f Eve M. Little
100,000
Glen Little c/f Sarah Little
100,000
Dominick Pope
110,000

RESOLVED, unanimously, that the Board of Directors approves the Subscription
Agreement presented by World Venture Group, Inc. for 3,531,990 shares of common
stock at par value $0.001, and authorizes Director Alfred Abiouness to execute
the Subscription Agreement on behalf of the Corporation.

RESOLVED, unanimously, that the Board of Directors retains the law firm of
Paesano Akkashian, P.C. located at 132 North Old Woodward in Birmingham,
Michigan ("Paesano Akkashian") to serve as counsel for the Corporation in all
corporate matters, and waives any and all actual or perceived conflicts of
interest related to this Firm's representation of related parties.

RESOLVED, unanimously, that the Board of Directors authorizes Alfred E.
Abiouness, Jr. to amend the Articles of Incorporation with the State of Delaware
to change the name of the Corporation from "Tranquility, Inc." to "Cotton Bay
Holdings, Inc." and amend the stock authorization to 300,000,000 shares of
common stock and 5,000,000 shares of preferred stock, and any other amendments
necessary to represent the change in business purpose of the Corporation (as set
forth in these resolutions).

RESOLVED, unanimously, that the Board of Directors hereby authorizes the
Corporation's officers to take any and all necessary action with the United
States Securities and Exchange Commission (the "SEC") to change the
Corporation's business purpose from a reporting developmental stage company to a
public operating company wherein the business strategy is to successfully
finance, develop and manage the project known as The Cotton Bay Club (Bahamas).
Its future investment strategy will be to target undervalued hotel and resort
assets in the region[1] requiring development and/or management expertise to
bring the asset(s) into a position of profitably for the benefit of
shareholders. The Board of Directors has concluded, unanimously, that this
change in business purpose is in the best interests of the Corporation.

RESOLVED, unanimously, that the Board of Directors ratifies and accepts for
entry into the books and records of the Corporation the Founder Stock Purchase
Agreements and Subscription Agreements dated August 1, 2012 between the
Corporation and the following individuals/entities for the amount of shares
identified:

Name
Shares
Alfred E. Abiouness, Jr.
5,000,000
Robert M. Fortson, IV
5,000,000
Alfred E. Abiouness, Sr. 
5,000,000
Douglas Maslo
5,000,000

RESOLVED, unanimously, that the Board of Directors approves the Subscription
Agreement presented by World Venture Group, Inc. for 66,263,780 shares of common
stock at par value $0.001, and authorizes Director Alfred Abiouness to execute
the Subscription Agreement on behalf of the Corporation.

RESOLVED, unanimously, that the Board of Directors authorizes the President and
Treasurer to take any and all necessary action in registering the common shares
and other securities with the SEC if they deem doing so is in the best interests
of the Corporation.

RESOLVED, unanimously, that the Board of Directors ratifies, reaffirms and
approves, in all respects, the following agreements or offering documents as
being in the best interests of the Corporation:

Independent Contractor and Financing Agreement dated August 1, 2012

Assignment of Rights and Title Agreement dated August 1, 2012

RESOLVED, unanimously, that the Board of Directors waives any and all perceived
conflicts of interest between any "related parties," as that term is interpreted
by the SEC, and by executing these resolutions, each director represents and
warrants that if a conflict of interest significantly impairs his or her ability
to perform his or her duties under the Bylaws of the Corporation or under the
Act that it will report his or her inability to perform and will act in good
faith in submitting the conflict for vote by the Board of Directors.

RESOLVED, unanimously, that these Resolutions may be executed by facsimile,
electronic signature or consent provided in writing to Paesano Akkashian with
either form of approval constituting an original.

RESOLVED that all action taken by this Board of Directors herein and at all
times prior hereto, including but not limited to the June 18, 2012 resolutions
of this Board of Directors, are authorized, approved, ratified and confirmed in
all respects, and that any specific resolutions required for the purpose of
carrying out these resolutions are hereby deemed adopted and may be certified as
having been adopted by the directors as of the date hereof, and the Secretary of
the Corporation shall be directed to insert a copy of these resolutions in the
records of the Corporation.

[SIGNATURES ON FOLLOWING PAGE]

RESOLVED BY NEW BOARD:

/s/ Alfred E. Abiouness, Jr.
ALFRED E. ABIOUNESS, JR.
CHAIRMAN OF THE BOARD

/s/ Robert M. Fortson, IV
ROBERT M. FORTSON IV
DIRECTOR

/s/ Alfred E. Abiouness, Sr.
ALFRED E. ABIOUNESS, SR.
DIRECTOR

/s/ Amy Roy-Haeger
AMY ROY-HAEGER
DIRECTOR